DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 9-12, 14-16, 19  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Teetzel et al. (8661571—hereinafter, Teetzel).

Regarding claim 1, Teetzel discloses a retention system (600/700/800) comprising: a shroud (604, fig.1) configured to be coupled to a helmet, the shroud including a front surface and a rear surface (604, fig.1), wherein the shroud is configured to be coupled 
Regarding claims 2-5, Teetzel discloses the retention system of claim 1, wherein the shroud includes a groove and a portion of the flexible element is within the groove (col.4, lines 23-24, stated that the lanyard 609 includes a housing 617 having retractable cord or strap 619); wherein a first section of the groove is adjacent the rear surface of the shroud and a second section of the groove is adjacent the front surface of the shroud (fig.3, shown the front portion of the housing received the clip and back portion of housing facing opposite of the front portion); wherein the rear surface of the shroud is configured to be positioned adjacent to the helmet when the shroud is coupled to the helmet (fig.1-3); further comprising a helmet (108), wherein a portion of the flexible element is positioned between the rear surface of the shroud and the helmet when the flexible element is within the groove (fig.1).
Regarding claims 9-12, Teetzel discloses the retention system of claim 1, wherein the flexible element includes a fastener configured to be detachably coupled to the accessory device (col.4, lines 20-26); further comprising a receiver configured to receive the fastener when the fastener is detached from the accessory device (fig.1 shown a fastener 621 having a loop 623 for attaching and releasing any accessory device).
wherein the receiver comprises a recess in at least one of a front surface and the rear surface of the shroud (fig.1); wherein the fastener comprises at least one of a hook and a carabiner configured to couple to the accessory device (fig.1).

Regarding claim 19, Teetzel discloses the retention system of claim 1, wherein the flexible element comprises a fastener on opposing ends of the flexible element (the cord 619 having two ends).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Teetzel et al. (8661571—hereinafter, Teetzel) in view of Aleixo (3507741).

Regarding claims 17-18, Teetzel discloses the retention system of claim 1, wherein the flexible element (619, fig.1), but does not discloses a woven sheath at least partially surrounding a strand of elastomeric material; wherein the woven sheath comprises nylon.  However, Aleixo teaches strand and/or textile filament having a core (14) of elastiomeric strand and a sheath (12) of nylon yarn (col.9, lines 13-36).  However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention provide the core is covered with a sheath as claimed for the cord of Teetzel as taught by Aleixo in order to prove retain the accessory devices when is needed.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Teetzel et al. (8661571—hereinafter, Teetzel).

Regarding claim 6, Teetzel furthermore, fig.1 shown a groove between element 620 and  element 180; and a groove between element 184 and element 188; wherein 
Regarding claim 7-8, Teetzel discloses the retention system of claim 6, wherein the crown groove is on the rear surface of the shroud, and wherein the first groove and the second groove are on the front surface of the shroud (fig.1, 6).

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY K TRIEU whose telephone number is (571)270-3495.  The examiner can normally be reached on 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Timothy K Trieu/Primary Examiner, Art Unit 3732